Citation Nr: 1819025	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  12-00 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to an extraschedular rating for service connected generalized anxiety disorder.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to May 12, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which, in pertinent part, awarded service connection for generalized anxiety disorder and assigned a 30 percent initial rating, effective May 18, 2009.

In May 2013, the RO awarded entitlement to a TDIU, effective October 3, 2012.

In October 2015, the Board, in pertinent part, remanded the issues of entitlement to an extraschedular rating for generalized anxiety disorder and entitlement to a TDIU for the period prior to October 3, 2012.

In January 2016, the RO awarded an earlier effective date for the award of the TDIU to effective May 12, 2011, which corresponds with the date that the scheduler rating criteria for a TDIU were met. However, the Board observes that the RO characterized that as a full grant of the benefit sought, but the Board previously held that the TDIU claim was raised by the record as part of the increased rating claim on appeal here.  As the increased rating claim included the period from May 18, 2009, to May 12, 2011, the Board finds that the RO's January 2016 award did not constitute a full grant of the benefit sought.  Therefore, the issue of entitlement to a TDIU prior to May 12, 2011, is part of the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

In October 2015, the Board remanded the present appeal for additional development.  In pertinent part, the Board directed that the RO schedule the Veteran for a single VA examination that considered the combined functional impairments of the Veteran's service-connected disabilities and the impact of these impairments on his employability.  

The Board is cognizant that the question of whether the Veteran's service-connected disabilities rendered him unemployable is a legal determination to be made by the Board. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  However, the Board finds that additional medical evidence is needed to decide the claim.  Moreover, any development of the TDIU issue may have an impact on the complete picture of the Veteran's service-connected generalized anxiety disorder and its effect on his employability as it pertains to extraschedular consideration.  

Because the Veteran was not afforded a VA examination pursuant to the Board's October 2015 remand directives, a remand is required to obtain the VA examination as previously directed by the Board.  See Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by an appropriate medical professional to ascertain the functional impairment of his service-connected disabilities for the rating period prior to May 12, 2011.  The entire claims file, to include all electronic records, must be reviewed by the examiner.

The examiner must describe the functional impairment from each of the service-connected disabilities for the rating period PRIOR TO May 12, 2011, and comment as to whether the Veteran's service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, impaired his ability to follow a substantially gainful occupation.

The examiner must also suggest the type or types of employment, if any, in which the Veteran would have been capable of engaging in with his current service-connected disabilities, given his skill set and educational background, for the period prior to May 12, 2011.

The examination report must include a complete rationale for all opinions expressed.

2. Refer both claims to the Under Secretary for Benefits or the Director, Compensation Service for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b).

3. Then, readjudicate the claims on appeal.  If denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


